Citation Nr: 9928503	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-05 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from February 1951 
to February 1953.  

Service connection was denied for a back injury by a May 1991 
rating decision that became final when the appellant did not 
file a timely appeal after receiving notification of the 
decision in June 1991.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  


FINDINGS OF FACT

1.  A May 1991 rating decision denied service connection for 
a back disorder, and that decision became final when the 
appellant did not timely file an appeal after receiving 
notification of the decision in June 1991.  

2.  The appellant has submitted significant evidence that 
must be considered in order to fairly decide the merits of 
the claim for service connection for a back disorder.  

3.  The appellant's low back disorder preexisted military 
service but did not undergo an increase in severity as a 
result of military service.  


CONCLUSIONS OF LAW

1.  The evidence received by VA since the May 1991 rating 
decision with regard to the claim for service connection for 
a back disorder is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 
5108, 7105(c) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104(a), 3.304(b), 3.156(a), 3.306, 3.307, 3.309, 
20.302(a) (1998).  

2.  A back disorder was not incurred in or aggravated by 
wartime service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 
5107 (West 1991 & Supp. 1999); 38 C.F.R.§§ 3.303(d), 
3.304(b), 3.306, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that although he sustained a minor 
injury to his back while wrestling in 1948 he had no residual 
problems and continued to participate in sports up to the 
time of his induction into the military in February 1951, and 
even played baseball during his first year of military 
service.  He claims that he sustaining a back injury in late 
1951 after falling while carrying a .50 caliber machinegun, 
and also felt a snap in his back in September 1952 while 
lifting heavy objects from a truck.  He contends that if he 
is considered to have entered military service with a back 
disability, then it was aggravated by the heavy lifting and 
long marching he was required to perform during his period of 
military service.  In support of his argument that any 
preexisting back disability was aggravated by service, the 
appellant points out that his profile of P-2 for his back in 
March 1952 was subsequently changed to a P-3.  

The appellant's claim for service connection for a back 
disorder was previously denied by a May 1991 rating decision 
that became final when he did not file a timely appeal of the 
decision after receiving notification thereof in June 1991.  
Except as otherwise provided, when a claim becomes final 
after an unappealed rating decision, the claim may not be 
thereafter reopened.  Should new and material evidence be 
presented or secured with respect to a claim that has been 
disallowed, the claim shall be reopened and reviewed as to 
all of the evidence of record.  38 U.S.C.A. §§ 5108, 7105(c); 
38 C.F.R. §§ 3.104(a), 20.302(a).  

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
two-step process set out in Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991), for reopening claims became a three-step 
process under the holding by United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998):  the Secretary must first 
determine whether new and material evidence has been 
presented, which under 38 C.F.R. § 3.156(a) means evidence 
not previously submitted to agency decision makers which 
satisfies the following requirements: it bears directly and 
substantially upon the specific matter under consideration; 
it is neither cumulative nor redundant; and, by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim; second, if new and material 
evidence has been presented, immediately upon reopening the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary must reopen the claim 
and "evaluate the merits of the veteran's claim in light of 
all the evidence, both old and new" after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).  For the limited 
purpose of determining whether to reopen a claim, the Board 
must accept the new evidence as credible and entitled to full 
weight.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellant's 
claim for service connection for a back disorder was last 
finally denied by the May 1991 rating decision.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served continuously for 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

The evidence of record at the time of the May 1991 rating 
decision included the appellant's service medical records.  
His February 1951 entrance examination indicated that 
clinical evaluation revealed abnormal findings for the spine, 
and there was a notation of an unconfirmed history of a 
chipped vertebra in 1948.  He was initially treated in March 
1951 for pain in the sacral area with radiation to the left 
leg, which he indicated had persisted since a 1948 back 
injury he had sustained while wrestling, and which he had 
been told at the time was a fracture of the spine.  He 
received several subsequent treatments during service for 
complaints related to his back.  The service medical records 
noted on several occasions that the appellant had a history 
of a back injury from wrestling in 1948, with accounts of 
having worn a back brace for six months without improvement 
and of receiving treatment from a chiropractor following the 
injury.  In March 1952, a medical disposition board, 
comprised of three physicians, determined that the 
appellant's back disability, diagnosed as lumbosacral strain, 
was due to an April 1948 wrestling injury, and had not been 
permanently aggravated by active military duty.  A July 1952 
notation in the service medical records indicated that an X-
ray of the lumbosacral spine had revealed pedicle defects at 
L4 and L5.  An August 1952 medical record noted that another 
military physician had determined that the appellant's back 
disability had existed prior to service and had not been 
aggravated by service.  A September 1952 notation in the 
service medical records indicated that the appellant's back 
disability was diagnosed as spondylolisthesis, and that he 
had been fitted with a back brace and given a permanent P-3 
profile to preclude hiking, prolonged standing, and heavy 
lifting.  

Postservice evidence considered in May 1991 included the 
following: an April 1955 VA medical examination report and 
accompanying radiographic report of the lumbosacral spine 
that revealed bilateral pars interarticularis defects at L3 
and L5, with no spondylolisthesis, no evidence of scoliosis, 
and normal lordotic curve; a report of VA hospitalization 
from July 1955 to October 1955 that diagnosed 
spondylolisthesis at L5 over S1 and spondylolysis at the L3 
level; an undated report of a medical examination by a 
private orthopedic clinic that diagnosed spondylolisthesis at 
L3 with spinal stenosis; a December 1987 statement from R. C. 
Hammerle, a fellow serviceman, that attested to the appellant 
having injured his back unloading a truck in August or 
September 1952; and the appellant's testimony at a May 1988 
regional office hearing that described the aggravation of his 
preexisting back problems during military service.  

Service connection was denied for a back disorder by the May 
1991 rating decision on the basis that new and material 
evidence had not been submitted to establish that the 
appellant's back disability had originated in service or that 
it had been aggravated by service.  

The evidence submitted since the May 1991 rating decision 
includes the following: medical records from a private 
orthopedic clinic showing treatment provided to the appellant 
in November and December 1983 for spondylolisthesis at L3 
with spinal stenosis; a May 1984 medical statement from F. 
Chevres, M.D., that described back surgery performed on the 
appellant in December 1983; an October 1984 report of a 
lumbosacral spine X-ray that revealed degenerative disc 
disease at L3-4 with 10 mm of anterior slippage of L3 and a 
Harrington rod across the spine at L3 and L4; a May 1985 
medical statement from S. Beck, M.D., that indicated the 
appellant was experiencing neck pain related to severe 
cervical arthritis with disc narrowing at C3-4 and C5-6; a 
report of a February 1997 lumbosacral spine X-ray that showed 
grade 1 spondylolisthesis at L3-4 and evidence of prior 
spinal fusion at the L3-L4-L5 levels; a report of a December 
1997 VA CT scan of the lumbosacral spine that revealed a 
medium sized, broad based, L5-S1 disc prolapse with minimal 
dural sac indentation, effusion traversing the L3-4 disc, and 
a metallic rod to the left of the L2-L5 spinous processes; a 
statement from a friend that described the appellant's 
excellent physical condition between 1948 and 1951, during 
which time the two of them played high school football 
together in 1948; copies of letters written in 1949 and 1950 
(received by VA in February 1998) that alluded to the 
appellant's participation in wrestling tournaments at the 
time; a letter from the appellant's high school football 
coach, received in April 1998, that indicated he was not 
aware of the appellant having sustained a back injury while 
playing football or of complaining of back pain back then; an 
October 1998 medical statement from E. Zaballero, M.D., in 
which the physician opined that it was as likely as not that 
there was a probable link between the appellant's current 
medical condition and the condition claimed by him to have 
occurred on active duty; the appellant's testimony at a June 
1999 Travel Board hearing, which described how the appellant 
aggravated his preexisting back problems during military 
service; and a video tape of the appellant being honored 
recently by his high school for his wrestling 
accomplishments.  

After evaluating the additional evidence submitted since May 
1991 in conjunction with the evidence presented prior to that 
time, the Board is of the opinion that the additional 
evidence is new because it offers a significant amount of lay 
evidence as to the appellant's physical condition prior to 
service, and it is material because it raises the question of 
whether the appellant had any residual back disability from 
the 1948 wrestling injury at the time of his entrance on to 
active duty, and, if so, whether such back disability was 
aggravated by military service.  Accordingly, the Board 
reopens the claim for service connection for a back disorder 
on the basis that the appellant has submitted new and 
material evidence.  38 U.S.C.A. §§ 5107, 5108, 7105(c); 
38 C.F.R. § 3.156.  

Because the Board has determined that the appellant's claim 
for service connection for a back disorder is reopened, it 
must be reviewed under the second element of Winters, which 
is whether the claim is well grounded.  A claimant filing for 
VA benefits has the duty to submit evidence that must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible, and, therefore, well grounded.  38 
U.S.C.A. § 5107(a).  A claim is not well grounded if the 
claimant fails to present such evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Evidentiary assertions by 
the claimant must be accepted as true for the purpose of 
determining if a claim is well grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for a back disorder.  The first element required 
to show a well-grounded claim is met because the appellant 
has continued to experience back problems since his 
separation from service, and underwent back surgery in 
December 1983.  The second element required for a well-
grounded claim is also met because the appellant has stated 
that his back disability worsened during service.  The third 
element for a well-grounded claim is satisfied by the October 
1998 medical statement from Dr. Zaballero, in which he opined 
that it was more likely than not that there was a probable 
link between the appellant's current medical condition and 
the condition claimed by him as having happened on active 
duty.  Based upon the foregoing, the Board concludes that the 
appellant has met his initial burden of presenting evidence 
that his claim for service connection for a back disorder is 
plausible or otherwise well grounded.  

Having determined that the appellant has presented new and 
material evidence with which to reopen a claim of entitlement 
to service connection for a back disorder and that the claim 
is well grounded, the Board will evaluate the evidence in 
order to render a decision on the merits.  Reviewing the 
claims file, the Board finds that the appellant's contentions 
and evidence submissions have been focused on the merits of 
his claim for service connection for a back disorder.  
Therefore, we do not believe he will be prejudiced by our 
deciding the claim on the merits at this time.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The medical examination performed at the time of the 
appellant's entrance on to active duty indicated that 
clinical evaluation of his spine revealed abnormalities, and 
he was treated on many occasions thereafter in service, 
beginning in March 1951, for back problems.  The service 
medical records noted a consistent history of the appellant 
having injured his back wrestling in 1948.  He indicated in 
testimony that he sustained back injuries in service in late 
1951, after falling down while carrying a .50 caliber 
machinegun, and in September 1952, while loading heavy boxes 
on a truck.  However, service medical records show treatment 
for back problems beginning in March 1951, within three weeks 
after the appellant entered service, at which time he 
indicated that he had experienced back pain since the 1948 
wrestling injury.  Therefore, notwithstanding the several lay 
statements that describe the appellant's athletic abilities 
and good heath prior to February 1951, the Board finds that 
the evidence demonstrates that he did, in fact injure his 
back prior to service, and that, at the time he entered 
service, he had symptomatology related to that preexisting 
back injury.  Furthermore, the military disposition board in 
March 1952 and the military physician in August 1952, after 
reviewing the clinical findings and the medical history 
provided by the appellant, determined that the appellant's 
back disability had existed prior to service.  Therefore the 
Board finds that those competent medical opinions constitute 
clear and unmistakable evidence that rebuts the presumption 
of soundness described in 38 U.S.C.A. § 1111 and 38 C.F.R. 
§ 3.304(b).  See Gahman v. West, 12 Vet. App. 406, 411 
(1999).  

Having concluded that the appellant entered active military 
service with back disability, the Board must determine 
whether such disability was aggravated by military service.  
The appellant contends that the assignment of a P-3 profile 
for the back later in service after a P-2 profile had been 
previous assigned is sufficient evidence to establish that 
his back problem underwent a permanent increase as a result 
of military service.  However, the Board notes that the 
disposition board in March 1952, made up of three physicians, 
determined that the preexisting back disability had not been 
aggravated by service.  This same conclusion was made by 
another military physician in August 1952.  While the October 
1998 medical statement from Dr. Zaballero indicated that 
there was a probable link between the appellant's current 
medical condition and the condition the appellant had 
described as happening in service, the Board notes that the 
service medical records make no mention of the occurrence of 
a back injury in service, either in late 1951 or in 
August/September 1952.  Notwithstanding the appellant's claim 
of having injured his back on those occasions, and the 
statement from a fellow serviceman, R. C. Hammerle, more than 
34 years after the appellant was separated from active 
military service, the Board finds that the service entrance 
examination report, along with the contemporaneous, competent 
medical opinions by the disposition board in March 1952 and 
the military physician in August 1952, constitute clear and 
unmistakable evidence that rebuts the presumption of 
aggravation.  See Gahman v. West, 12 Vet. App. 406, 411 
(1999).  

The above opinion by Dr. Zaballero is shown to have been a 
general conclusion based on history provided by the appellant 
and is, therefore, supposititious.  See Black v. Brown 5 Vet. 
App. 177, 180 (1993).  Because Dr. Zaballero relied upon the 
appellant's account of his medical history and service 
background, that medical opinion was based on an unsupported 
factual premise and has diminished probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Therefore, 
the Board concludes that the appellant's hearing testimony, 
the several lay statements and letters submitted by the 
appellant, and the opinion by Dr. Zaballero are outweighed by 
the medical opinions from service physicians, which 
determined that there was no aggravation of the preexisting 
back disability, based on their review of the contemporaneous 
clinical findings and history in the service medical records.  
Hence, we find as a matter of fact that the preponderance of 
evidence is against the appellant's claim that his 
preexisting back disability underwent an increase in severity 
as a result of military service.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements and testimony regarding the claimed aggravation of 
his back disability by military service, the record does not 
show that he is a medical professional, with the training and 
expertise to provide clinical findings regarding an increase 
in his back disability due to service.  Consequently, his 
testimony and lay statements, while credible with regard to 
his subjective complaints and history, are not competent 
evidence for the purpose of showing aggravation of a 
preexisting back disability due to military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  



ORDER

Service connection is denied for a back disorder.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

